UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:March 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Next Dimension Fund Destra High Dividend Strategy Fund Semi-Annual Report March 31, 2012 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Fund Risks Disclosure 12 Shareholder Expense Examples 14 Portfolio of Investments Destra Next Dimension Fund 15 Destra High Dividend Strategy Fund 23 Statements of Assets and Liabilities 25 Statements of Operations 26 Statements of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 31 Board of Trustees and Officers 36 General Information 39 2 Dear Shareholder, Since the founding of Destra Capital, we have been focused on seeking out unique investment strategies and investment managers who seek to capture alpha in a responsible manner. Our approach has resulted in the development of core investment portfolios that seek to offer consistent returns. Responsible Alpha – Our experience has taught us that protecting on the downside is paramount, because when you are able to keep more in down markets, the up markets don’t need to rise as much for you to outperform. Unique Strategies – We look for managers who take a unique approach to asset management which provide financial advisors the resources for building durable investment portfolios. Experience and Consistency – Our manager selection and oversight process is based on over 30 years of experience. Over the past six months investors continued to shrug off geo-political and economic concerns and pushed markets to their highest levels since before the financial crisis. Overall, confidence in the markets grew as the eurozone backed away from the brink of collapse. The U.S. economy showed continued signs of life as central banks around the world pledged to step-in and support global economic growth. Investors began to move assets from relatively safe, but low-yielding bonds, into riskier instruments in the search of higher returns. Although Europe remains an open question, it is clear that sovereign governments are committed to taking action to control their debt. Investors on both sides of the pond responded positively to the news which helped to buoy investor sentiment. Domestically, as the Fed continues its low interest rate policy, increased consumer spending, small declines in jobless claims, and a decrease in the overall unemployment number added to the positive feel. The question for the equity markets going forward is whether the bull market is over or still has some life left in it. There is considerable support to make a case for either scenario. Strong corporate profits, higher cash levels, dividend increases, share buybacks, low interest rates, modest economic growth and central bank easing make a good case for those who think the bull market has life. Eurozone debt worries, upcoming political elections, higher oil prices, disappointing job numbers and political instability around the world make a good case for those who think the equity market will not fare well going forward. The first two weeks of April showed that the market will not continue to go straight up. In fact, it is likely we may see the markets pause for a while before continuing an upward trend, although not as sharply as we saw over the past six months. Interestingly, while the equity markets delivered strong returns, up almost 30% from the lows of October 2011, we wonder who really benefitted. Trading volumes were down substantially and equity mutual fund flows continued to be negative. Conversely, with interest rates at extremely low levels and probably nowhere to go but up, bond mutual fund flows were once again positive. We have seen this time and time again when retail investors become skittish they often exit the market just before the market goes up. They then enter the market after it has risen. A typical case of buy high and sell low. It is extremely difficult to time the markets. A much better approach is to develop a long-term strategic plan and stick to it. You have a much better opportunity to participate in market gains that way. The same is true for those who reduced their equity exposure and increased their bond exposure. If interest rates rise sharply, and bond prices fall, you will likely see those same investors take money out of bonds. We thank you very much for your long-term approach to investing in your fund and hope that the semi-annual report provides you helpful insight into your specific strategy for the time period ending March 31, 2012. We value your support and confidence in Destra and look forward to serving your investment needs in the future. Sincerely, Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC 3 Destra Next Dimension Shareholder Letter Semi-Annual Report, 3/31/2012 Fund Name Change On March 1, 2012 the Destra Global L-Series Fund was renamed as the Destra Next Dimension Fund. Destra Capital and Zebra Capital believe that identifying the liquidity premium dynamic of Zebra Capital’s investment process can be successfully described as a new or “next” dimension in equity style investing. Fund Snapshot The Destra Next Dimension Fund seeks long-term capital appreciation without taking on significant levels of risk. To achieve this goal, Zebra Capital Management, the Fund’s manager, invests in fundamentally strong, but overlooked, less demanded and undervalued securities. Zebra Capital is a leading-edge investment management firm specializing in systematic, fundamentally based equity strategies. Zebra was founded in 2001 by Yale University Finance Professor Roger Ibbotson, whose pioneering research uncovered the fact that stocks with low trading volumes historically outperformed more actively traded stocks over time. Zebra Capital’s strategy uses volume/earnings as a ratio to help identify relatively less liquid but fundamentally strong securities in an equity market. By using this ratio, they can identify securities that may have a “liquidity premium”. This important metric is a hallmark of the next dimension that Zebra Capital employs. The table below shows the weighted average volume/earning for the fund vs. the Russell Developed Index* as of February 29, 2012. Russell Year Ended 3/31/2012 the Fund Developed* Weighted Average Last Twelve Months Volume / Earnings** 4.9x 19.0x ** The Weighted Average LTM V/E Ratio indicates how much stock trading there is for each dollar of earnings over a year, weighted by the stocks in the portfolio. How did the Fund perform during the period October 1 – March 31, 2012? Over the six month period the Next Dimension Fund (the “Fund”) returned 14.82%, Class A shares at net asset value, underperforming the MSCI World Index which returned 20.03%, the Fund’s benchmark, and the Russell Developed Index* which returned 20.72%. The Fund’s Class I shares provided a total return of 14.95%, at NAV, over the same period. On November 1, 2011 the Fund launched Class C Shares. From inception through March 31, 2012 the performance of the share class was 5.58%, at NAV, while the MSCI World Index returned 8.78% over the period. While we would always prefer to report at least some relative outperformance, we are not surprised by the fact that the Fund lagged its index. While not a characteristic that is explicitly sought, one byproduct of the Fund’s security selection process is a portfolio with lower beta. Stocks that are slightly less liquid on a relative basis often have a somewhat lower beta. And, as might be expected of a portfolio made up of stocks with lower betas, when markets are rising dramatically it is unlikely that they will rise as much. What was the market environment like during this period? Following a weak period in late summer and early fall 2011, global equity markets began a multi-month rally in October 2011, ultimately rising 20.03% over the period, as measured by the MSCI World Index. Beginning with the start of 2012 investors exhibited a strong appetite for the riskiest stocks, as measured by both beta and “risk of default” factors. Stocks with high beta and high risk of default performed especially well at the beginning of this year. In addition, some of the worst performing stocks in 2011 reversed course and generated the biggest returns in the early months of the new year. “One year momentum” was the worst performing factor tracked by Nomura’s Quantitative Desk for the first two months of 2012. In March the market environment again shifted and the riskiest stocks were no longer as highly favored by investors, especially in Japan. How did the Fund adjust to the market during this period? The Fund utilizes a systematic approach, typically holding stocks for six months and then rebalancing. The Fund was rebalanced in January 2012 at its regularly scheduled interval. Zebra’s stock selection process can best be described as identifying securities that have good underlying fundamentals (i.e., earnings) and yet are not widely followed by most investors, as evidenced by lower trading volumes. By buying these less-followed, “under the radar”, but fundamentally strong companies, the Fund seeks to take advantage of liquidity premiums and capture excess returns. What global regions contributed to the Fund’s performance? Over the past six months the Fund’s best performance on a relative basis has come from the US followed by Europe, Japan, and the UK. All regions contributed positively. * The Russell Developed Index provides an indication of broad market performance, but is not the benchmark index for the Fund. 4 Which holdings contributed to the Fund’s performance? The Destra Next Dimension Fund benefited from strength in a number of positions in the Financial sector. Capital One Financial (0.91% of Total Assets), Prudential (1.00% of Total Assets), and Discover Financial (0.65% of Total Assets) all made substantial contributions to the Fund’s return. Interestingly, one of the worst performers in our last semi-annual report, Raiffeissen Bank (0.45% of Total Assets), turned around in the latter part of 2011. This highlights the importance of Zebra’s disciplined approach to portfolio management and the value of adhering to their proprietary metrics. Which stocks detracted from the Fund’s performance? There were still some laggards among the Fund’s European holdings. Commerzbank did not demonstrate the sort of turn-around that Raiffeissen Bank did since our last report. Portugal Telecom of the Fund exhibited weakness, despite the fact that a material portion of its revenues continues to come from outside of Portugal. ACS Actividades, a Spanish construction firm, also had a negative contribution to the Fund’s returns. (As of March 31, 2012 Commerzbank, Portugal Teleom, and ACS Actividades were not held in the Next Dimension Fund) What is your outlook for the Fund in the coming 12 months? Because the strategy is systematic in nature, Zebra Capital does not incorporate a macro-economic view or market forecast into the portfolio construction process. So far in 2012 investors have been rewarded for holding the riskiest stocks and the nature of our stock selection process does not take us in that direction. Instead our strategy leads us toward owning fundamentally strong companies that are less popular with investors, as evidenced by their somewhat lower trading volumes. While taking on higher levels of risk (by owning stocks with high betas or high risk of default) has certainly been a winning approach in recent months that sort of environment will not be with us indefinitely. Moreover, many investors will find it appropriate to balance risk and reward in such a way that they gain exposure to the equity market but keep an eye on the potential downside of owning stocks. Have there been any changes to the Fund’s investment strategy over the period? There have been no changes to the Fund’s investment strategy. Destra Next Dimension Fund Life of Fund 3 Months 1 Year (Annualized) Ending Ending Ending 3/31/2012 3/31/2012 3/31/2012 Share Class Return Return Return A at NAV -3.19 A with Load -8.77 -2.81 C at NAV C with Load I at NAV -2.86 MSCI World NR USD Russell Developed TR USD Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A share performance reflects the maximum 5.75% sales charge, and Class C shares reflects the applicable contingent deferred sales charge (CDSC) for the period invested. The CDSC on Class C Shares is 1% for the first year after purchase. Class I shares do not have a front-end sales charge or CDSC and performance is at net asset value. The performance of the Fund’s share classes will differ primarily due to the different sales charge structures and class expenses. The total annual Fund operating expense ratio set forth in the most recent Fund prospectus as of the date of this report for Class A, Class C, and Class I was 1.71%, 2.46% and 1.43%, respectively. The expense ratio presented above may vary from the expense ratios presented in other sections of this report that are based on expenses incurred during the period covered in this report. 5 The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends and capital gains. The Russell Developed Index is a commonly recognized market capitalization weighted index of widely held equity securities from developed economies, designed to measure broad global equity performance. The MSCI World Index NR USD is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. A direct investment cannot be made into the index. Unless otherwise indicated, index results include reinvested dividends and do not reflect any sales charges. Performance of the Fund may deviate significantly from the performance of the index. Destra Russell Next Dimension Developed Key Characteristics Fund Index AUM (millions) # of Positions Wtd Avg. Market Cap ($B) Top 10 Positions (% of Portfolio) 10.1% 9.1% Top Ten Holdings: % of Fund ISHARES MSCI ACWI INDEX FUND 2.4% PRUDENTIAL FINANCIAL CORP 1.0% CAPITAL ONE FINANCIAL 1.0% SOUTHERN COPPER 0.9% GENERAL DYNAMICS CORP 0.9% BROOKFIELD ASSET MANAGEMENT - CLASS A 0.8% LOCKHEED MARTIN (LMT.N) 0.8% WELLPOINT HEALTH NETWORKS 0.8% BANK OF NEW YORK MELLON CORP 0.8% NEXTERA ENERGY INC 0.7% Country Weights Weight United States 53.0% Canada 1.9% Europe 26.4% Asia 16.8% South and Central America 0.4% Other 1.5% 6 Industry Sector Weights Weight Consumer Discretionary 9.5% Consumer Staples 7.2% Energy 6.4% Financials 26.7% Health Care 6.6% Industrials 17.8% Information Technology 5.4% Materials 6.8% Telecommunication Services 2.0% Utilities 9.3% Other 2.3% Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 7 Destra High Dividend Strategy Fund Semi-Annual Report, 3/31/2012 Fund Snapshot The Destra High Dividend Strategy Fund, sub advised by Miller/Howard Investments, seeks long-term total return and current income. In seeking to achieve this goal Miller/Howard focuses on companies they believe are financially strong that have offered consistent and rising dividends over time. Their research, as well as academic studies, has shown that stocks with a history of above average dividend income, particularly those with consistent dividend growth, may offer investors the potential for sustainable strong performance over time. Since the Fund’s inception on August 10, 2011, the Fund has generally benefited from strong, upward moving markets. However, as investors start to look for more growth oriented investments they often dismiss the power of dividend paying stocks. We witnessed this trend during the 1st quarter of 2012. Accordingly, Miller/ Howard’s focus on financially strong companies should help the Fund keep pace with rising markets. The Fund’s strategy has generally served shareholders well over the past 8 months by limiting losses when markets struggle and participating in rising markets. This is a concept we at Destra call Responsible Alpha™. Past performance does not guarantee future results, however. How did the Fund perform during the semi-annual time period October 1 – March 31, 2012? The Fund returned 17.18%, Class A shares at net asset value from October 1, 2011 through March 31, 2012. The Fund’s Class I shares provided a total return of 17.44% at NAV, over the same period. This compares with a return of 25.9% for the Fund’s benchmark, the S&P 500 Index. On November 1, 2011 the Fund launched Class C Shares. From their inception through March 31, 2012 the performance of the share class was 6.49%, at NAV, compared to 13.49% for the S&P 500. What was the market environment like during the period? The broad market environment was strong during the six months ended March 31, 2012, following a significant sell-off in the third quarter of 2011. Despite the overall upward trend in the markets, there was a large gap in the performance of market leaders and laggards from the fourth quarter of 2011 to the first quarter of 2012. Investors sought shelter in relatively less risky investments during the fourth quarter of 2011, which benefitted energy, material and industrial sectors. However, the first quarter of 2012 was characterized by a rebound in financial stocks which were responsible for about a third of the S&P 500 gain, followed closely by strength from Technology stocks. Improving economic numbers supported the movement toward more economically sensitive and/or price-depressed issues, but a good deal of momentum may also have come from inventory rebuilding due to low levels at the end of last year. In any event, income-oriented stocks didn’t lead the pack during this period. We continue to see a huge and growing appetite for current income by investors which bodes well for the Fund’s strategy. In a world of scarce income, investors want companies that can return a steady stream of cash flow that has potential for growth over time. How did the Fund adjust to the market during this period? The Fund did make changes to the underlying equity investments due to individual company fundamentals, but overall did not react to investor sentiment that spurred the market rally. It is Miller/Howard’s philosophy that it is not sector, not asset classes and not style, but income that provides the best opportunity to add value over the long run. The Fund 8 is built from the bottom up with companies that Miller/Howard thinks provide a good risk/reward profile and the intention is to hold securities for the long term. Just about all of the Fund’s holdings performed well at the fundamental level with the majority reporting earnings exceeding expectations. During the period, securities held by the Fund had 26 dividend increases with an average dividend increase from the prior year of 13.7% (9.9% excluding WMB that raised its dividend 107%) which are other performance data points to demonstrate strong progress. Which holdings contributed to the Fund’s performance? During the six months ended March 31, 2012 the Fund benefited from positive stock selection and an overweight to MLPs, Energy, and Energy Infrastructure sectors. Stock selection within these sectors was also lead by strong holdings such as Seadrill LTD (3.24% of Total Assets), Enterprise Products Partners (4.56% of Total Assets), and Kinder Morgan Partners (4.44% of Total Assets). · Seadrill had two newly built rigs contracted at high rates and the company has announced its interest inexpanding into Brazil. · Enterprise Product Partners (EPD) sold its propane business, made an additional purchase of the SeawayPipeline, strong operating results and posted two more distribution increases, EPD has multiple long-distancepipeline expansion projects in progress to feed revenue growth for many years. · Kinder Morgan Energy Partners (KMP) was a contributor benefitting from the announcement that KMI, KMP’sgeneral partner, is planning to buy El Paso (EP). As a result, Kinder Morgan’s guidance for revenues anddistributions moved upward. Health Care was the second largest contributing sector led by Abbott Labs (4.45% of Total Assets), which benefited from news about its pending break up, an increase in dividends and an improved product lineup. Despite being underweight to financials during the time period, the Funds strong stock selection also benefitted from the sector’s performance, lead by Digital Realty Trust (2.18% of Total Assets) and Cincinnati Financial (1.81% of Total Assets). Which holdings detracted from the Fund’s performance? The Fund’s heavier weights in Telecom and Utilities (both sectors were positive but lagged the market) dampened performance for the six month period. Enerplus ERF (2.11% of Total Assets) was the largest drag on performance. It was down almost 11% over the past six months as capital spending and dividends began to outpace their cash flow. The company was also hurt by the continued deterioration in natural gas prices. Telefónica TEF (0.42% of Total Assets) was the second largest detractor due to a slowdown in their home market which is no-longer counterbalanced by strong emerging market growth. The Fund’s Health Care overweight (about 16.4% as a group) also was a drag on relative performance. What is the portfolio manager’s outlook for the next six months/year? There are plenty of headline issues in the world that didn’t boil over these past six months, and anxiety took enough of a vacation to permit “risk-on” stocks a day in the sun. But we doubt this state can last indefinitely. We are cautiously optimistic through the end of the year, although headline risk (European stress, Iran, US politics, tax policy, Chinese growth, Japanese stress) could offer investors a bumpy ride. There’s no real shortage of potential events or evolutions to prompt investors to seek safer securities. During this uncertainty, we will continue, as always, to focus on financially strong stocks with rising dividends to provide investors the best opportunity for added value. Should we see the opportunity arise, the Fund may also employ a covered call writing strategy. Although this opportunity has not presented itself since the Fund’s inception, the covered call writing strategy does have the potential to provide additional income and potentially hedge against shifts in the markets. While valuations are not as inexpensive as they were, pent-up consumer demand seems to be slowly “leaking” into the economy, as are capital goods orders. We expect this timid economic growth to persist, helping earnings and especially corporate cash flow, which managements will use to continue to initiate and increase dividends thereby supporting the market. Income-oriented stocks didn’t lead the pack during the last six months. But returns were still good, and we’d be happy to have another six months of performance in the Fund just like the one recently completed. Such continued performance would far exceed long-term returns from equities, not to mention the low expectations of most seers and pundits today for returns in the visible future. 9 High Dividend Strategy Fund Life of 3 Months 1 Year Fund Ending Ending Ending 3/31/2012 3/31/2012 3/31/2012 Share Class Return Return Return A at NAV A with Load -2.06 C at NAV C with Load I at NAV S&P 500 Index Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A share performance reflects the maximum 5.75% sales charge, and Class C shares reflects the applicable contingent deferred sales charge (CDSC) for the period invested. The CDSC on Class C Shares is 1% for the first year after purchase. Class I shares do not have a front-end sales charge or CDSC and performance is at net asset value. The performance of the Fund’s share classes will differ primarily due to the different sales charge structures and class expenses. The total annual Fund operating expense ratio set forth in the most recent Fund prospectus as of the date of this report for Class A, Class C, and Class I was 1.60%, 2.35% and 1.32%, respectively. The expense ratio presented above may vary from the expense ratios presented in other sections of this report that are based on expenses incurred during the period covered in this report. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends and capital gains. The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. A direct investment cannot be made into the index. Unless otherwise indicated, index results include reinvested dividends and do not reflect any sales charges. Performance of the Fund may deviate significantly from the performance of the index. Destra High S&P Key Characteristics Dividend AUM (millions) # of Positions 40 Avg. Market Cap ($B) Trailing Price/Earnings Ratio Trailing Price to Book Master Limited Partnerships 18.7% 10 Top Ten Holdings: Ticker % of Fund ENTERPRISE PRODUCTS PARTNERS LP EDP 4.8% NISOURCE INC NI 4.7% ABBOTT LABORATORIES ABT 4.7% KINDER MORGAN ENERGY PARTNERS LP KMP 4.7% ENERGY TRANSFER ETP 4.2% AMERICAN WATER WORKS CO, INC. AWK 3.6% INTEL CORP INTC 3.5% SEADRILL LTD SDRL 3.4% GLAXOSMITHKLINE PLC ADR GSK 2.9% ONEOK PARTNERS LP OKS 2.8% Industry Sectors Weight Consumer Discretionary 0.0% Consumer Staples 1.9% Energy 32.9% Financials 6.7% Health Care 17.5% Industrials 3.8% Information Technology 7.7% Materials 2.3% Telecommunication Services 7.7% Utilities 13.0% Cash 6.5% Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 11 DESTRA FUND RISKS DISCLOSURES This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statement involve risks and uncertainties. Because these forward-looking statement are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio manager or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Destra Next Dimension Fund Some important risks of the Next Dimension Fund are: Market Risk/Smaller Company Risk: The market values of securities owned by the Fund may decline, at times sharply and unpredictably, due to declines in the overall stock or other financial markets and therefore the value of Fund shares will fluctuate. Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations. In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. You may lose some or all of your investment in this Fund. Non-U.S. Investment Risk: Non-U.S. companies or U.S. companies with significant non-U.S. operations may be subject to risks that may include, among other things, regulatory, political, social, and economic developments abroad; different legal, regulatory, and tax environments; less liquidity and greater volatility; a lack of uniform accounting, auditing, and financial reporting standards; and increased price volatility. Currency Risk: Changes in currency exchange rates may affect the Fund’s net asset value, the value of dividends and interest earned, and gains and losses realized on the sale of securities. Value Stocks Risk: Value stocks are subject to the risk that the market may never realize their intrinsic value or that their prices may go down. Liquidity Risk: From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. Securities Selection Risk: Securities selected by the sub-advisor for the Fund may not perform to expectations. Investment Risk: When you sell your shares of the Fund, they could be worth less than what you paid for them. Destra High Dividend Strategy Fund Some important risks of the High Dividend Strategy Fund are: Equity Securities Risk: Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. Dividend Income Risk: Companies that issue dividend yielding equity securities are not required to continue to pay dividends on such stock. Therefore, there is the possibility that such companies could reduce or eliminate the payment of dividends in the future. In such an event, the yield on the Fund’s dividend paying equity securities would be adversely affected. Depending upon market conditions, income producing equities that meets the Fund’s investment criteria may not be widely available and/or may be highly concentrated in only a few market sectors. Non-U.S. Investment Risk: Non-U.S. companies or U.S. companies with significant non-U.S. operations may be subject to risks in addition to those of companies that principally operate in the United States. This increased risk is a result of, among other things, regulatory, political, social and economic developments abroad; different legal, regulatory and tax environments; less liquidity and greater volatility; a lack of uniform accounting, auditing and financial reporting standards; and increased price volatility. Currency Risk: Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and income earned, and gains and losses realized on the sale of securities. Master Limited Partnership Risk and Sector Risk: Units of master limited partnerships (“MLPs”) involve certain risks, which differ from investments in the securities of a corporation. Holders of MLP units have limited control and voting rights on matters affecting the partnership. In addition, there are certain tax risks associated with an investment in MLP units and the potential for conflicts of interest exist between common unit holders and the general partner, including those arising from incentive distribution payments. If an MLP were classified as a corporation for federal income tax purposes, there would be reduction in the after-tax return to the Fund of distributions from the MLP, likely causing a reduction in the value of the Fund’s shares. MLP entities are typically focused in the energy, natural resources and real estate sectors of the economy. A downturn in the energy, natural resources or real estate sectors of the economy could have an adverse impact on the Fund. Convertible Securities Risk: The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and 12 their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. Market Risk and Selection Risk: Market risk is the risk that one or more markets in which the Fund invests will go down in value, including the possibility that the markets will go down sharply and unpredictably. Selection risk is the risk that the securities selected by Fund management will under-perform the markets, the relevant indices or the securities selected by other funds with similar investment objectives and investment strategies. This means you may lose money. Derivatives Risk: The use of derivatives entail certain execution, market, liquidity, hedging and tax risks. If the investment adviser’s prediction of movements in the direction of the securities, foreign currency, interest rate or other referenced instruments or markets is inaccurate, the consequences to the Fund may leave the Fund in a worse position than if it had not used such strategies. The Fund will be subject to risks that include, among other things, the risk of default and insolvency of the obligor of such asset, the risk that the credit of the obligor or the underlying collateral will decline or the risk that the common stock of the underlying issuer will decline in value. Smaller Company Risk: Market risk is generally greater for lower market capitalization companies because they tend to have more limited product lines, shorter operating histories, less experienced management and more limited financial resources than larger companies. Stocks of smaller companies may be less liquid than those of larger companies and may experience greater price fluctuations. In addition, stocks of smaller companies may not be widely followed by the investment community, resulting in less demand. Energy Companies Risk: The Fund invests in energy companies, including pipeline and gas distribution companies. General problems of energy companies include volatile fluctuations in price and supply of energy fuels, international politics, terrorist attacks, reduced demand as a result of increases in energy efficiency and energy conservation, the success of exploration projects, clean-up and litigation costs relating to oil spills and environmental damage, and tax and other regulatory policies of various governments. Natural disasters such as hurricanes in the Gulf of Mexico will also impact energy companies. 13 Overview of Fund Expenses — As of March 31, 2012 (unaudited) As a shareholder of the Destra Investment Trust, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the period 9/30/11 to 3/31/12” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Ratios Paid During Account Account During the the period Value Value Period 9/30/11 9/30/11 9/30/11 3/31/12 to 3/31/12 to 3/31/12† Destra Next Dimension Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Next Dimension Fund Class C* Actual % †† Hypothetical (5% return before expenses) % Destra Next Dimension Fund Class I Actual % Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class A Actual % Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class C* Actual % †† Hypothetical (5% return before expenses) % Destra High Dividend Strategy Fund Class I Actual % Hypothetical (5% return before expenses) % * Data is provided for the period November 1, 2011 (commencement of operations) to March 31, 2012. † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 183/366 (to reflect the six-months period). Hypothetical expenses assume the Fund was outstanding for a full six-month period and not the shorter actual period shown above. †† Expenses are calculated using each Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 152/366 (to reflect commencement of operations). 14 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS March 31, 2012 (unaudited) Number of Shares Description Fair Value Long-Term Investments – 96.9% Common Stocks – 94.6% Australia – 0.2% Associated British Foods PLC $ 13,216 Austria – 2.4% 62 Agrana Beteiligungs AG EVN AG Immofinanz AG* Lenzing AG* 67 Mayr-Melnhof Karton AG 71 Oberbank AG Oesterreichische Post AG OMV AG Raiffeisen Bank International AG RHI AG Voestalpine AG Belgium – 1.5% 7 Banque Nationale de Belgique Belgacom SA 37 Cofinimmo Delhaize Group SA Elia System Operator SA NV Sofina SA Bermuda – 0.8% Arch Capital Group Ltd.* Assured Guaranty Ltd 51 Enstar Group Ltd.* Genpact Ltd.* 84 Helen of Troy Ltd.* Lancashire Holdings Ltd Ship Finance International Ltd Textainer Group Holdings Ltd Britain – 0.2% Aon Corp. – Class W* Willis Group Holdings PLC Canada – 1.8% Agrium, Inc. – Class W Brookfield Asset Management, Inc. – Class A Gran Tierra Energy, Inc.* Magna International, Inc. – Class A Cayman Islands – 0.0%† 44 Herbalife Ltd Denmark – 0.2% Compass Group PLC Number of Shares Description Fair Value Finland – 0.8% Fiskars Corp $ 6,312 Fortum OYJ* France – 6.5% Aeroports de Paris bioMerieux 84 Bollore 64 Bongrain SA Bull* CFAO CIC Ciments Francais SA CNP Assurances Colas SA 41 Dassault Aviation SA 61 Esso Ste Anonyme Francaise Euler Hermes SA 34 Financiere de l’Odet Havas SA Imerys SA Ipsos JC Decaux SA* Metropole Television SA Natixis PagesJaunes Groupe Plastic Omnium SA Rexel SA SA des Ciments Vicat SCOR SE Societe BIC SA Societe des Autoroutes Paris-Rhin-Rhone 39 Somfy SA 50 Vilmorin & CIE Wendel Gabon – 0.1% 19 Total Gabon Germany – 1.1% Aurubis AG Carl Zeiss Meditec AG Comdirect Bank AG Generali Deutschland Holding AG GFK SE 21 KWS Saat AG MVV Energie AG 27 Rational AG SMA Solar Technology AG Wuestenrot & Wuerttembergische AG The accompanying notes are an integral part of financial statements. 15 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value Greece – 0.7% Diana Shipping, Inc.* $ 2,730 Folli Follie Group* Hellenic Petroleum SA Motor Oil (Hellas) Corinth Refineries SA Navios Maritime Holdings, Inc.* OPAP SA Public Power Corp. SA Safe Bulkers, Inc Guernsey – 0.3% Resolution Ltd Tetragon Financial Group Ltd Ireland – 1.0% Covidien PLC DCC PLC Ingersoll-Rand PLC Kingspan Group PLC Seagate Technology PLC Smurfit Kappa Group PLC* Israel – 0.1% 77 Check Point Software Technologies Ltd.* Italy – 0.4% Autostrada Torino-Milano SpA Banca Popolare dell’Emilia Romagna Scrl De’Longhi SpA ERG SpA Societa Iniziative Autostradali e Servizi SpA Japan – 15.9% AEON Mall Co., Ltd Aozora Bank Ltd Arcs Co., Ltd Arnest One Corp Autobacs Seven Co., Ltd Bank of Kyoto Ltd. (The) Bank of Yokohama Ltd. (The) 6 Bic Camera, Inc 4 Central Japan Railway Co Century Tokyo Leasing Corp Chugoku Bank Ltd. (The) Daido Steel Co., Ltd Daiichikosho Co., Ltd Daishi Bank Ltd. (The) 13 eAccess Ltd FP Corp Fuji Machine Manufacturing Co., Ltd Number of Shares Description Fair Value Japan – (continued) Fukui Bank Ltd. (The) $ 3,184 Fukuyama Transporting Co., Ltd Fuyo General Lease Co., Ltd Gunma Bank Ltd. (The) Hachijuni Bank Ltd. (The) Hajime Construction Co., Ltd Hankyu Hanshin Holdings, Inc Heiwa Corp Higo Bank Ltd. (The) Hiroshima Bank Ltd. (The) Hisamitsu Pharmaceutical Co., Inc Hitachi Capital Corp Hitachi Transport System Ltd Hokkoku Bank Ltd. (The) Hoshizaki Electric Co., Ltd House Foods Corp Hyakugo Bank Ltd. (The) IBJ Leasing Co., Ltd Idemitsu Kosan Co., Ltd Isetan Mitsukoshi Holdings Ltd ITOCHU Corp Iwatani Corp Iyo Bank Ltd. (The) Izumi Co., Ltd J Trust Co., Ltd Joyo Bank Ltd. (The) 18 Jupiter Telecommunications Co., Ltd Juroku Bank Ltd. (The) JX Holdings, Inc Kadokawa Group Holdings, Inc Kamigumi Co., Ltd 5 KDDI Corp Keihan Electric Railway Co., Ltd Keiyo Bank Ltd. (The) Kewpie Corp Kinden Corp Kintetsu World Express, Inc Kobayashi Pharmaceutical Co., Ltd Komeri Co., Ltd Marubeni Corp Matsumotokiyoshi Holdings Co., Ltd Megmilk Snow Brand Co., Ltd Mitsubishi Corp Mitsubishi Shokuhin Co., Ltd Mitsubishi UFJ Financial Group, Inc Mitsubishi UFJ Lease & Finance Co, Inc Mitsui & Co., Ltd Musashino Bank Ltd. (The) Nagase & Co., Ltd Nagoya Railroad Co., Ltd The accompanying notes are an integral part of financial statements. 16 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value Japan – (continued) Nankai Electric Railway Co., Ltd $ 4,277 Nippon Paint Co., Ltd Nishi-Nippon City Bank Ltd.The Nishi-Nippon Railroad Co., Ltd Nissin Foods Holdings Co., Ltd Nomura Real Estate Holdings, Inc Nomura Research Institute Ltd 19 NTT DOCOMO, Inc 7 NTT Urban Development Corp Ogaki Kyoritsu Bank Ltd. (The) ONO Pharmaceutical Co., Ltd Oracle Corp. Japan Otsuka Holdings Co., Ltd Santen Pharmaceutical Co., Ltd SCSK Corp Shiga Bank Ltd. (The) Shimamura Co., Ltd Shimano, Inc Shizuoka Bank Ltd. (The) 7 SKY Perfect JSAT Holdings, Inc Sotetsu Holdings Co., Inc Sugi Holdings Co., Ltd Sumitomo Corp Sumitomo Forestry Co., Ltd Sumitomo Mitsui Trust Holdings, Inc Sundrug Co., Ltd Taiyo Nippon Sanso Corp Toagosei Co., Ltd Toho Holdings Co. Ltd Tokyu Corp Tokyu Land Corp TonenGeneral Sekiyu K.K Toyo Ink SC Holdings Co., Ltd Toyota Industries Corp Toyota Tsusho Corp Universal Entertainment Corp 60 USS Co., Ltd Yahoo Japan Corp Yamaguchi Financial Group, Inc Jersey – 0.1% Atrium European Real Estate Ltd Kazakhstan – 0.2% Eurasian Natural Resources Corp. PLC Mexico – 0.1% Fresnillo PLC Number of Shares Description Fair Value Netherlands – 1.8% Arcadis NV $ 4,800 CNH Global NV* HAL Trust Heineken Holding NV Hunter Douglas NV Koninklijke BAM Groep NV LBi International NV* Sligro Food Group NV Panama – 0.1% 65 Copa Holdings SA – Class A Peru – 0.1% Hochschild Mining PLC Portugal – 0.4% CIMPOR-Cimentos de Portugal, SGPS SA Portucel-Empresa Produtora de Pasta e Papel SA* Semapa-Sociedade de Investimento e Gestao* Russia – 0.1% CTC Media, Inc Singapore – 0.2% 94 Avago Technologies Ltd Flextronics International Ltd.* Spain – 2.7% Almirall SA Banco Espanol de Credito SA CaixaBank 12 Construcciones y Auxiliar de Ferrocarriles SA Corporacion Financiera Alba SA Duro Felguera SA Elecnor SA Endesa SA Grupo Catalana Occidente SA Mapfre SA Prosegur Cia de Seguridad SA Zardoya Otis SA Switzerland – 1.3% ACE Ltd 87 Allied World Assurance Co. Holdings Ltd Ferrexpo PLC Garmin Ltd TE Connectivity Ltd Tyco International Ltd The accompanying notes are an integral part of financial statements. 17 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value United Arab Emirates – 0.2% Dragon Oil PLC $ 11,755 United Kingdom – 3.3% African Barrick Gold Ltd Ashmore Group PLC Berkeley Group Holdings PLC* BT Group PLC – Class A Cairn Energy PLC* Capital & Counties Properties PLC Drax Group PLC DS Smith PLC 9 easyJet PLC 70 Halma PLC Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intermediate Capital Group PLC International Consolidated Airlines Group SA* International Power PLC J Sainsbury PLC Jardine Lloyd Thompson Group PLC Jupiter Fund Management PLC Kazakhmys PLC London Stock Exchange Group PLC Melrose PLC Millennium & Copthorne Hotels PLC National Grid PLC Provident Financial PLC Prudential PLC Qinetiq Group PLC Reckitt Benckiser Group PLC Scottish & Southern Energy PLC Shaftesbury PLC 90 Spirax-Sarco Engineering PLC Sports Direct International PLC* St. James’s Place PLC Stagecoach Group PLC Standard Life PLC Travis Perkins PLC United States – 50.0% Activision Blizzard, Inc Adobe Systems, Inc.* 27 Advance Auto Parts, Inc AECOM Technology Corp.* AES Corp. (The)* Aetna, Inc Aflac, Inc Agilent Technologies, Inc AGL Resources, Inc Air Products & Chemicals, Inc Aircastle Ltd Number of Shares Description Fair Value United States – (continued) 29 Airgas, Inc $ 2,580 11 Alleghany Corp.* Allergan, Inc Alliance Holdings GP LP Alliant Energy Corp Alliant Techsystems, Inc Allstate Corp. The Amdocs Ltd.* 54 Amerco, Inc.* Ameren Corp American Capital Ltd.* American Electric Power Co., Inc American Financial Group, Inc 87 American National Insurance Co. 83 Ameriprise Financial, Inc 96 AmerisourceBergen Corp. – Class A AMETEK, Inc 61 Amphenol Corp. – Class A AmTrust Financial Services, Inc Analog Devices, Inc 51 Anixter International, Inc.* Applied Materials, Inc 96 AptarGroup, Inc Archer-Daniels-Midland Co Ares Capital Corp 61 Armstrong World Industries, Inc.* Arrow Electronics, Inc.* Assurant, Inc Atmos Energy Corp Automatic Data Processing, Inc 14 AutoZone, Inc.* Avnet, Inc.* Avon Products, Inc AVX Corp Bank of New York Mellon Corp. (The) BB&T Corp Becton, Dickinson and Co 88 Bed Bath & Beyond, Inc.* 73 Belden, Inc Best Buy Co., Inc 90 Biogen Idec, Inc.* 48 Bio-Rad Laboratories, Inc. – Class A* BlackRock, Inc. – Class A BOK Financial Corp Boston Scientific Corp.* 85 Brady Corp. – Class A Bridgepoint Education, Inc.* Broadridge Financial Solutions, Inc Brookfield Office Properties, Inc Brown-Forman Corp. – Class B The accompanying notes are an integral part of financial statements. 18 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value United States – (continued) Bruker Corp.* $ 2,587 Bunge Ltd 61 C.H. Robinson Worldwide, Inc 31 C.R. Bard, Inc CA, Inc 84 Cabela’s, Inc.* Campbell Soup Co Capital One Financial Corp Cardinal Health, Inc 89 Carlisle Cos., Inc 84 Carmax, Inc.* CBS Corp. – Class B 62 Celanese Corp. – Class A CenterPoint Energy, Inc Central Pacific Financial Corp.* Chesapeake Midstream Partners LP 86 Choice Hotels International, Inc Chubb Corp. The 53 Church & Dwight Co., Inc Cigna Corp 33 Cimarex Energy Co 90 Cleco Corp 55 Cliffs Natural Resources, Inc 47 Clorox Co. (The) 26 CME Group, Inc. – Class A CNA Financial Corp CNO Financial Group, Inc.* 45 Coach, Inc Coca-Cola Enterprises, Inc Commerce Bancshares, Inc ConAgra Foods, Inc 26 Concho Resources, Inc.* Consolidated Edison, Inc Constellation Brands, Inc. – Class A* 68 Continental Resources, Inc./Ok* Convergys Corp.* 59 Cooper Industries PLC – Class A Copart, Inc.* Corn Products International, Inc Corning, Inc Crane Co 63 Credit Acceptance Corp.* CSX Corp 73 Cummins, Inc Cumulus Media, Inc. – Class A* 86 Curtiss-Wright Corp 35 Davita, Inc.* Delek US Holdings, Inc Delta Air Lines, Inc.* Deluxe Corp Denbury Resources, Inc.* Devon Energy Corp Number of Shares Description Fair Value United States – (continued) 52 Diamond Offshore Drilling, Inc $ 3,471 Diebold, Inc Discover Financial Services 53 Discovery Communications, Inc. – Class A* Dollar General Corp.* Dominion Resources, Inc Donaldson Co., Inc 70 Dover Corp 77 Dr Pepper Snapple Group, Inc 74 DST Systems, Inc DTE Energy Co Duke Energy Corp Eagle Rock Energy Partners LP 54 Eastman Chemical Co Eaton Corp EchoStar Corp. – Class A* Ecolab, Inc Edison International Education Management Corp.* 91 EMCOR Group, Inc Energy Transfer Equity LP 84 Energy Transfer Partners LP Entergy Corp 74 Erie Indemnity Co. – Class A Exelon Corp 42 Family Dollar Stores, Inc 53 Fastenal Co FedEx Corp Fidelity National Information Services, Inc Fifth Third Bancorp 20 First Citizens BancShares, Inc. – Class A First Republic Bank* FirstEnergy Corp 51 Fiserv, Inc.* 21 Flowserve Corp 26 FMC Corp Forest Laboratories, Inc.* Franklin Resources, Inc Fresh Del Monte Produce, Inc Fulton Financial Corp Gap, Inc. (The) Generac Holdings, Inc.* General Dynamics Corp General Mills, Inc 57 Genuine Parts Co Graphic Packaging Holding Co.* H.J. Heinz Co 89 Harley-Davidson, Inc Harris Corp Hawaiian Electric Industries, Inc HCA Holdings, Inc.* HCC Insurance Holdings, Inc The accompanying notes are an integral part of financial statements. 19 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value United States – (continued) 33 Henry Schein, Inc.* $ 2,497 62 Hershey Co. (The) Hess Corp Hillenbrand, Inc HollyFrontier Corp Hormel Foods Corp 91 Hubbell, Inc. – Class B Hudson City Bancorp, Inc 61 Humana, Inc Icahn Enterprises LP IDEX Corp Illinois Tool Works, Inc Insight Enterprises, Inc.* 27 IntercontinentalExchange, Inc.* International Bancshares Corp International Paper Co 72 Intuit, Inc Invesco Ltd Investors Bancorp, Inc.* 42 JM Smucker Co. The John Wiley & Sons, Inc. – Class A Johnson Controls, Inc 41 Kansas City Southern* KAR Auction Services, Inc.* KBR, Inc Kellogg Co KeyCorp Kimberly-Clark Corp Kinder Morgan, Inc./Delaware KKR Financial Holdings LLC 62 KLA-Tencor Corp Kronos Worldwide, Inc L-3 Communications Holdings, Inc. – Class 3 36 Laboratory Corp. of America Holdings* 39 Lancaster Colony Corp Liberty Interactive Corp. – Class A* Liberty Media Corp. – Liberty Capital – Class A* Lincoln Electric Holdings, Inc Lincoln National Corp Linn Energy LLC LKQ Corp.* Lockheed Martin Corp Loews Corp Loral Space & Communications, Inc.* 49 Lorillard, Inc M&T Bank Corp Magellan Midstream Partners LP Marathon Oil Corp 9 Markel Corp.* Marsh & McLennan Cos., Inc Number of Shares Description Fair Value United States – (continued) Mattel, Inc $ 4,275 Maxim Integrated Products, Inc McCormick & Co., Inc McGraw-Hill Cos., Inc. The 91 McKesson Corp MDU Resources Group, Inc 52 Mead Johnson Nutrition Co. – Class A Medicines Co. (The)* Mercury General Corp 95 MKS Instruments, Inc Molson Coors Brewing Co. – Class B 84 Moody’s Corp 90 Moog, Inc. – Class A* 58 Morningstar, Inc 74 Murphy Oil Corp 32 Nacco Industries, Inc. – Class A National Instruments Corp Nelnet, Inc. – Class A 69 New Jersey Resources Corp 20 NewMarket Corp NextEra Energy, Inc Nielsen Holdings NV* Noranda Aluminum Holding Corp Norfolk Southern Corp 65 Northeast Utilities 89 Northern Trust Corp Northrop Grumman Corp NSTAR Nucor Corp 83 NuStar Energy LP 96 NYSE Euronext Ocwen Financial Corp. – Class SRV reit* OGE Energy Corp Olin Corp OM Group, Inc.* Omnicom Group, Inc 38 Oneok, Inc 46 O’reilly Automotive, Inc.* PACCAR, Inc 85 Pacific Capital Bancorp NA* 44 Pall Corp 57 Parker Hannifin Corp Paychex, Inc PDL BioPharma, Inc 99 Penn Virginia Resource Partners LP Penske Automotive Group, Inc PG&E Corp 76 Piedmont Natural Gas Co., Inc Pioneer Southwest Energy Partners LP Plains All American Pipeline LP The accompanying notes are an integral part of financial statements. 20 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value United States – (continued) 57 PPG Industries, Inc $ 5,461 PPL Corp 54 Precision Castparts Corp Primerica, Inc Principal Financial Group, Inc 83 ProAssurance Corp Progress Energy, Inc Progressive Corp. The 64 Prosperity Bancshares, Inc Protective Life Corp Prudential Financial, Inc Public Service Enterprise Group, Inc 59 Quest Diagnostics, Inc Radian Group, Inc Raymond James Financial, Inc Raytheon Co Reinsurance Group of America, Inc. – Class A Reliance Steel & Aluminum Co Republic Services, Inc. – Class A Reynolds American, Inc 46 RLI Corp 55 Rockwell Automation, Inc 56 Rockwell Collins, Inc Rollins, Inc 36 Roper Industries, Inc 83 Ross Stores, Inc RPM International, Inc Safeguard Scientifics, Inc.* SAIC, Inc.* Sally Beauty Holdings, Inc.* Sara Lee Corp Sauer-Danfoss, Inc.* SCANA Corp 5 Seaboard Corp SEI Investments Co Select Medical Holdings Corp.* Sempra Energy 77 Sensient Technologies Corp Service Corp. International 38 Sherwin-Williams Co. (The) 45 Sigma-Aldrich Corp 87 Silgan Holdings, Inc SLM Corp 99 Snap-on, Inc Sonoco Products Co Southern Copper Corp 59 Southwest Gas Corp Spectra Energy Corp St. Jude Medical, Inc 73 StanCorp Financial Group, Inc 64 Stanley Black & Decker, Inc Staples, Inc State Street Corp 31 Stericycle, Inc.* Number of Shares Description Fair Value United States – (continued) 78 STERIS Corp $ 2,466 Stryker Corp Sunoco Logistics Partners LP Symantec Corp.* Symetra Financial Corp 94 Synnex Corp.* 63 Syntel, Inc Sysco Corp 93 T. Rowe Price Group, Inc Taylor Capital Group, Inc.* TC Pipelines LP TD Ameritrade Holding Corp 44 Techne Corp 61 Teledyne Technologies, Inc.* 47 Teleflex, Inc Telephone & Data Systems, Inc 39 Terra Nitrogen Co., LP Thermo Fisher Scientific, Inc.* Thomson Reuters Corp Time Warner Cable, Inc. – Class A TJX Cos., Inc. The Towers Watson & Co. – Class A Travelers Cos., Inc. The TRW Automotive Holdings Corp.* 80 U.S. Cellular Corp.* 69 UMB Financial Corp Unisys Corp.* 87 Unit Corp.* United Continental Holdings, Inc.* Unum Group URS Corp.* Valero Energy Corp Valhi, Inc 87 Vanguard Natural Resources LLC 42 Varian Medical Systems, Inc.* Vectren Corp 59 Verisk Analytics, Inc. – Class A* 41 VF Corp Viacom, Inc. – Class B 41 Virtus Investment Partners, Inc.* Visteon Corp.* W&T Offshore, Inc 86 W.P. Carey & Co., LLC W.R. Berkley Corp 26 W.W. Grainger, Inc Walgreen Co Washington Federal, Inc 8 Washington Post Co. (The) – Class B Waste Management, Inc 33 Waters Corp.* Webster Financial Corp The accompanying notes are an integral part of financial statements. 21 DESTRA NEXT DIMENSION FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) Number of Shares Description Fair Value United States – (continued) 58 Weis Markets, Inc $ 2,529 WellPoint, Inc 91 Western Digital Corp.* Western Union Co 93 Westlake Chemical Corp Wisconsin Energy Corp 76 Woodward, Inc 46 Wright Express Corp.* 55 Wyndham Worldwide Corp Xcel Energy, Inc Xerox Corp 83 Zebra Technologies Corp. – Class A* 66 Zimmer Holdings, Inc Total Common Stocks (Cost $6,399,719) Investment Companies – 2.3% United States – 2.3% iShares MSCI AWCI Index Fund* (Cost $165,728) Total Long-Term Investments – 96.9% (Cost $6,565,447) Money Market Mutual Funds – 1.0% United States – 1.0% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $71,201) Total Investments – 97.9% (Cost $6,636,648) Other Assets in excess of Liabilities – 2.1% Net Assets – 100.0% $ 7,020,447 % of Summary by Industry Fair Value Net Assets Automobiles & Components $ 129,367 1.9% Banks Capital Goods Commercial & Professional Services Consumer Durables & Apparel Consumer Services Diversified Financials Energy Food & Staples Retailing Food Beverage & Tobacco Health Care Equipment & Services Household & Personal Products Insurance Materials Media Pharmaceuticals, Biotechnology & Life Sciences Real Estate Retailing Semiconductors & Semiconductor Equipment Software & Services Technology Hardware & Equipment Telecommunication Services Transportation Utilities Investment Companies Money Market Mutual Funds Total Investments Other Assets in excess of Liabilities Net Assets 100.0% AG – Stock Corporation GP – General Partnership LLC – Limited Liability Corporation LP – Limited Partnership NV – Publicly Traded Company OYJ – Publicly Traded Company PLC – Public Limited Company SA – Corporation SE – Stock Corporation SpA – Limited Share Company * - Non-income producing security. † - Less than 0.05% (a) - Interest rate shown reflects yield as of March 31, 2012. The accompanying notes are an integral part of financial statements. 22 DESTRA HIGH DIVIDEND STRATEGY FUND PORTFOLIO OF INVESTMENTS March 31, 2012 (unaudited) Number of Shares Description Fair Value Common Stocks – 94.5% Consumer Staples – 1.8% H.J. Heinz Co. $ 249,329 Energy – 31.9% Energy Transfer Equity LP Energy Transfer Partners LP Enerplus Corp. (Canada) Enterprise Products Partners LP Kinder Morgan Energy Partners LP ONEOK Partners LP Plains All American Pipeline LP Seadrill Ltd. (Bermuda) Spectra Energy Corp Statoil ASA, ADR (Norway) The Williams Cos., Inc Financials – 10.4% Bank of Montreal (Canada) Cincinnati Financial Corp CME Group, Inc Digital Realty Trust, Inc HCP, Inc Valley National Bancorp Health Care – 16.4% Abbott Laboratories Eli Lilly & Co GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Pfizer, Inc Industrials – 3.6% General Electric Co R.R. Donnelley & Sons Co Information Technology – 7.2% Intel Corp Maxim Integrated Products, Inc Microchip Technology, Inc Materials – 4.1% International Paper Co MeadWestvaco Corp Number of Shares Description Fair Value Telecommunication Services – 7.1% AT&T, Inc $ 345,841 BCE, Inc. (Canada) Telefonica SA, ADR (Spain) Vodafone Group PLC, ADR (United Kingdom) Windstream Corp Utilities – 12.0% American Water Works Co., Inc National Grid PLC, ADR (United Kingdom) NiSource, Inc Northeast Utilities Total Common Stocks (Cost $12,630,699) Money Market Mutual Funds – 6.4% Fidelity Institutional Money Market Prime, 0.11% (a) (Cost $874,423) Total Investments – 100.9% (Cost $13,505,122) Liabilities in excess of other Assets – (0.9%) Net Assets – 100.0% $ 13,762,806 The accompanying notes are an integral part of financial statements. 23 DESTRA HIGH DIVIDEND STRATEGY FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2012 (unaudited) % of Summary by Country Fair Value Net Assets Bermuda $ % Canada Norway Spain United Kingdom United States Money Market Mutual Funds Total Investments % Liabilities in excess of other Assets ) ) Net Assets $ % ADR – American Depositary Receipt ASA – Stock Company LP – Limited Partnership PLC – Public Limited Company SA – Corporation (a) - Interest rate shown reflects yield as of March 31, 2012. The accompanying notes are an integral part of financial statements. 24 STATEMENTS OF ASSETS AND LIABILITIES March 31, 2012 (unaudited) Destra Destra High Next Dividend Dimension Strategy Fund Fund Assets Investments: Investments at cost $ $ Net unrealized appreciation Total investments at value Cash — Foreign currency at value (cost $21,934 and $0) — Receivables: Due from the advisor Capital shares sold Dividends and interest Foreign tax reclaims — Prepaid expenses — Total assets Liabilities Payables: Organizational fees — Investments purchased — Transfer agent fees Legal fees Audit fees Trustees’ fees Capital shares payable — Other expenses and payables Total liabilities Net Assets $ $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions ) ) Net unrealized appreciation on investments and foreign currency transactions Net Assets $ $ Net Assets Class A $ $ Class C $ $ Class I $ $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ $ Class C $ $ Class I $ $ The accompanying notes are an integral part of financial statements. 25 STATEMENTS OF OPERATIONS For the six months ended March 31, 2012 (unaudited) Destra Destra High Next Dividend Dimension Strategy Fund Fund Investment Income Dividends $ $ Less: foreign taxes withheld Total Investment Income Expenses Custody fees Transfer agent fees Administration and accounting fees Advisory fees Legal fees Shareholder reporting fees Audit fees Trustees’ fees and expenses Organizational fees Insurance fees Shareholder services fees Distribution fees Class A Distribution fees Class C Other fees Total expenses Less: expense waivers and reimbursements ) ) Net expenses Net Investment Income $ $ Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments in securities $ ) $ ) Foreign currency translations ) 30 Net realized loss on investments in securities and foreign currency translations ) ) Net unrealized appreciation on: Investments in securities Foreign currency translations — Net unrealized appreciation on investments in securities and foreign currency translations Net realized and unrealized gain on investments in securities and foreign currency translations Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of financial statements. 26 STATEMENTS OF CHANGES IN NET ASSETS Destra Destra High Dividend Next Dimension Fund Strategy Fund For the For the For the For the six months period six months period ended December 30, ended August 10, March 31, 2010* to March 31, 2011* to September 30, September 30, (unaudited) (unaudited) Increase (Decrease) in Net Assets Resulting from Operations Net investment income $ Net realized gain (loss) on investments in securities and foreign currency translations ) ) (1 ) Net unrealized appreciation (depreciation) on investments in securities and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Class A Distribution to Shareholders Net investment income ) — ) — Net realized gain ) — (9 ) — Total distributions to shareholders ) — ) — Class C Distribution to Shareholders Net investment income ) — ) — Net realized gain ) — (2 ) — Total distributions to shareholders ) — ) — Class I Distribution to Shareholders Net investment income ) — ) — Net realized gain ) — (9 ) — Total distributions to shareholders ) — ) — Class A Capital Share Transactions Proceeds from shares sold Dividends reinvested — Cost of shares redeemed ) ) ) — Net increase from capital share transactions Class C Capital Share Transactions Proceeds from shares sold — — Dividends reinvested — 34 — Cost of shares redeemed — Net increase from capital share transactions — — Class I Capital Share Transactions Proceeds from shares sold Dividends reinvested — — Cost of shares redeemed ) — ) — Redemption fees — — — Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period — — End of period $ Undistributed net investment income at end of period $ The accompanying notes are an integral part of financial statements. 27 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED Destra Destra High Dividend Next Dimension Fund Strategy Fund For the For the For the For the six months period six months period ended December 30, ended August 10, March 31, 2010* to March 31, 2011* to September 30, September 30, (unaudited) (unaudited) Class A Change in Shares Outstanding Shares outstanding, beginning of period — — Shares sold Shares reinvested 30 — — Shares redeemed ) (4 ) ) — Shares outstanding, end of period Class C Change in Shares Outstanding Shares outstanding, beginning of period — Shares sold — — Shares reinvested 37 — 2 — Shares redeemed — Shares outstanding, end of period — — Class I Change in Shares Outstanding Shares outstanding, beginning of period — — Shares sold Shares reinvested — — Shares redeemed — — ) — Shares outstanding, end of period * Commencement of operations. The accompanying notes are an integral part of financial statements. 28 FINANCIAL HIGHLIGHTS Beneficial interest outstanding throughout the period is presented below: Destra Destra High Dividend Next Dimension Fund Strategy Fund For the For the For the For the six months period six months period ended December 30, ended August 10, March 31, 2010* to March 31, 2011* to September 30, September 30, (unaudited) (unaudited) Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Distributions paid to shareholders from: Net investment income ) — ) — Net realized gains ) — —
